10/31/2022



         IN THE SUPREME COURT OF THE STATE OF MONTAN, \_                              Case Number: DA 21-0474

                           DA-21-0474


ROGER L. ROWE,

      Petitioner and Appellant,

v.                                                 ORDER FOR EXPENSE( N
                                                          OF Tali
MARI E. ROWE,

      Respondent and Appellee.


      Upon review of the Petitioner and Appellant's Motion for Extension of
Time, noting that opposing counsel has no objection and good cause found theteh,

    IT IS HEREBY ORDERED that the Motion for Extension of Time is
GRANTED.

      IT IS FURTHER ORDERED that the Appsilant shall prepare, file, and s
the opening brief on a eal no later than the -3- 1.--":" day of (.3 ty‘ ine-k2t

      Dated this              day of                                    , 20'12.




                                                                II- I   lame   6-)


                                                                 OCT 2 8 2022
                                                               Bowen Greenwood
                                                                      supreme Court
                                                             CI .k of
                                                                State of Montana